DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed June 28, 2022 have been entered. Accordingly, claims 1-14 are currently pending in this application.
Claim Objections
The previously indicated claim objections are overcome by virtue of the amendments on June 28, 2022. Therefore, the claims filed on June 28, are hereby accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fastening member” in claim 8. Understood to be a screw and its equivalents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 4,577,465) in view of in view of Takahashi (US 2014/0345300).
In re Claim 1, Olsen discloses a cryopump (Figure 2; Col. 1:6-7) comprising: 
a cryocooler (64: cryogenic refrigerator) comprising: 
 a high-temperature cooling stage (76; Col 6: 61), and
 a low-temperature cooling stage (80; Col 6: 63); 
a radiation shield (44; Col 6:65) that is: thermally coupled to the high-temperature cooling stage (Col 6: ln 65-66), and axially extends in a tubular shape from a cryopump intake port (62: opening; Col 6: 68); and 
a low-temperature cryopanel section (45: Col 7: 23-29) that is: thermally coupled to the low-temperature cooling stage (Col 7:4-10), and surrounded by the radiation shield (Col 7:4-10), 
wherein the low-temperature cryopanel section (45: Col 7: 23-29) comprises: a plurality of cryopanels (Figure 4: 90 and 92; copper layer of chevron (Figure 2:86); Col. 7:48-49) axially arranged between the cryopump intake port (62) and the low-temperature cooling stage (80) (See Olsen Figure 2: cryopanels are between 62 and 80 in an apparent axis), each of the upper cryopanels being made of a-metal (Col 7:45-49), and a plurality of heat transfer bodies (Figure 4: 94; lead layer of chevron (Figure 2:86); Col 8:63-66) axially arranged in a columnar shape (Col 7: 20-29), each of the heat transfer bodies being made of a-metal (Col 8:63-66: lead),
wherein the plurality of the cryopanels and the plurality of the heat transfer bodies are axially stacked (Col 7:22-31; Col 8: 49-55), 
wherein the low-temperature cryopanel section (45: Col 7: 23-29) comprises: a plurality of cryopanels (Figure 4: 90 and 92; copper layer of chevron (Figure 2:86); Col. 7:48-49), and a panel attachment member (84: flat disk is panel attachment member) extending axially downward from the low-temperature cooling stage (Col 7:23-25), 
wherein the plurality of the cryopanels (45: Col 7: 23-29) are attached to the low-temperature cooling stage via the panel attachment member (Col 7:23-25).  
Olsen does not explicitly disclose “an upper subassembly, and a lower subassembly”.
Takahashi, on the other hand, directed to a cryopump (Abstract), discloses 
“wherein the low-temperature cryopanel section comprises:  an upper sub-assembly (Takahashi [0081]: 128), and a lower sub-assembly (Takahashi [0081]: 130)”. 
and “upper cryopanels” (Takahashi [0082]: upper cryopanel is 102 of upper structure 128) and “lower cryopanels” (Takahashi [0083]: lower cryopanel is 102 of lower structure 130).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Olsen and to have modified them by distinguishing an upper sub-assembly and lower sub-assembly, in order to mitigate the concentration of condensed gas and allow the cryopanel assembly to condense more gas without yielding unpredictable results.
In re Claim 2, Olsen as modified discloses wherein the upper cryopanels are made of a first metal (Olsen Col 7:45-46; Col. 7:48-55: copper) and the heat transfer bodies are made of a second metal (Olsen Col 8: 63-64: lead), the first metal being different from the second metal (Olsen Col 8:60-68; copper is different from lead).  
In re Claim 3, Olsen as modified discloses wherein the first metal has a first thermal conductivity (Olsen Col. 7:48-55: copper), the second metal has a second thermal conductivity (Olsen Col 8: 63-64: lead), and the second thermal conductivity is smaller than the first thermal conductivity. (Olsen Col 8: 56-59; Col 8: 37-42: the thermal conductivity of lead is smaller than copper).
In re Claim 4, Olsen as modified discloses wherein the plurality of upper cryopanels have a first heat capacity (Olsen Col. 7:48-55: copper), the plurality of heat transfer bodies have a second heat capacity (Olsen Col 8: 63-64: lead), and the second heat capacity is smaller than the first heat capacity (Olsen Col 8: 56-59; the heat capacity of lead is smaller than copper; Col 10:18-22).
In re Claim 5, Olsen as modified discloses wherein the plurality of heat transfer bodies are axially arranged in a cylindrical columnar shape (Olsen Fig. 2) and each of the plurality of heat transfer bodies has a circular end surface (Olsen Fig. 2; Col 7: 18-29).
In re Claim 6, Olsen as modified discloses wherein at least one of the upper cryopanels is comprised of: a center disk (Takahashi Figure 7: 110) having a size corresponding to the circular end surface for one of the heat transfer bodies (Olsen Col 7: 20-30: circular chevrons with cylindrical spacers), and an inverted conical cryopanel surface (Olsen Fig 4) inclined from the center disk toward the cryopump intake port (Olsen Fig 2).
In re Claim 7, Olsen as modified discloses wherein at least one of the upper cryopanels is a flat disk having a diameter larger than that of the circular end surface for one of the heat transfer bodies (Olsen Fig 2; Col 7: 23-25). 
In re Claim 8, Olsen as modified discloses wherein the low-temperature cryopanel section includes a fastening member (Olsen struts: 41 and bolts: 51 are functional equivalents to a screw) which axially penetrates the plurality of the upper cryopanels and the plurality of the heat transfer bodies (Olsen Col 7: 24-28).  
In re Claim 9, Olsen as modified discloses wherein the plurality of the upper cryopanels and the plurality of the heat transfer bodies are axially stacked between the cryopump intake port and the low-temperature cooling stage (Olsen Figure 2: cryopanels are between 62 and 80 in an apparent axis ; Col 7:22-31; Col 8: 49-55;).  
In re Claim 10, Olsen as modified discloses wherein the upper sub-assembly of the low-temperature cryopanel section includes an intervening layer (Olsen indium layer; Col 8:67-68; Col 9:1-3) between one of the upper cryopanels and one of the heat transfer bodies (Olsen Col 8:67-68; Col 9:1-3). 
In re Claim 11, Olsen as modified discloses wherein the plurality of the upper cryopanels and the plurality of the heat transfer bodies in combination (Olsen Col 9: 1-3) form the upper sub-assembly of the low-temperature cryopanel section (Olsen Figure 2), wherein the upper sub-assembly is arranged axially upward of the low-temperature cooling stage (Olsen Fig. 2; Col 7:19-29) and thermally coupled to the low-temperature cooling stage at a bottom of the upper sub-assembly (Olsen Fig. 2; Col 7:19-29).  
In re Claim 14, wherein an outer diameter for one of the heat transfer bodies is smaller than 1/2 and larger than 1/10 of an outer diameter for one of the upper cryopanels.   
Olsen as modified may not  explicitly disclose “smaller than 1/2 and larger than 1/10 diameter”. The invention is disclosed to be a result effective variable in that changing the diameter of the heat transfer bodies to be “smaller than 1/2 and larger than 1/10 diameter”(See Takahashi Figure 7 and [0076]). The mere changing of proportions of the heat transfer bodies with respect to the upper cryopanels is insufficient to produce unpredictable results as taught by Olsen as modified.1
Therefore, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). However, it is obvious through routine optimization that one with ordinary would design the outer diameter for one of the heat transfer bodies is smaller than 1/2 and larger than 1/10 of an outer diameter for one of the upper cryopanels without yielding unpredictable results (Takahashi Figure 7 and [0076]-[0077]). (MPEP 2144)
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the system of Olsen as modified by Takahashi to have an outer diameter for one of the heat transfer bodies smaller than 1/2 and larger than 1/10 of an outer diameter for one of the upper cryopanels since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”2. In the instant case, the device of Olsen as modified would not operate differently with the claimed diameter and since the lower end portion of the cryopanel regardless of dimensions will be designed to be smaller than that the outer diameter particularly when the cryopanel is conical in shape (See Takahashi Figure 7)  the lower end portion of the cryopanel that is conical is designed to smaller than the upper portion and the lower portion is designed to attached to heat transfer bodies to fit such that fasteners can connect the panels and cryopanels. The device would function appropriately that is condensing and adsorbing gas molecules having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (Specification [0058]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 4,577,465) as modified by Takahashi (US 2014/0345300) further in view of Tanaka (2010/0000235).
In re Claim 12, Olsen as modified teaches wherein the cryocooler further comprises a cylinder (See Olsen Figure 2 and Takahashi Figure 1) connecting the high-temperature cooling stage (76) and the low-temperature cooling stage (80), the high-temperature cooling stage arranged at an end of the cylinder (see Olsen Figure 2: 76 at the bottom or end side of cylinder), the low-temperature cooling stage arranged at an opposite end of the cylinder (see Olsen Figure 2: 80 the opposite end top side beginning from 78), wherein the plurality of the upper cryopanels and the plurality of the heat transfer bodies are arranged on the cryopump center axis vertically (Olsen [0051]) passing through a center of the cryopump intake port (Olsen [0051]) and
Olsen does not explicitly disclose the low-temperature cooling stage is arranged offset from the cryopump center axis.  
On the other hand, Takahashi, directed to a cryopump (Abstract), teaches the low-temperature cooling stage is arranged offset from the cryopump center axis (Takahashi Figure 5: second stage begins at (22) and end on lateral side of (24)).
Further, Tanaka, directed to a cryopump, explicitly teaches the low-temperature cooling stage is arranged offset from the cryopump center axis (Tanaka Figure 5; [0032] second stage is arranged orthogonal to the axial directed thus being offset the center axis).
 Therefore, it would have been obvious to have the cryocooler come from the lateral side of cryopump as in Takahashi instead of from the bottom as in Olsen since it has been shown that a simple substitution of one known element for another to yield predictable results is obvious. The two structures perform the same function and as such can be viewed as obvious in view of one another. By having the lateral entry of the cryocooler as shown in Takahashi the second stage can be considered offset because it is not centered on the central axis as applied to Olsen. As disclosed in Tanaka it is common to arrange the second cooling stage to be orthogonal to the axial direction thus one with ordinary skill in the art could have offset the second cooling stage by its orthogonal orientation to in order to offset the low-temperature cooling stage (Tanaka [0032]) without yielding unpredictable results..  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 4,577,465) as modified by Takahashi (US 2014/0345300) and Tanaka (2010/0000235) further in view of Olsen (US 4,763,483), herein Olsen ‘483.
In re Claim 13, wherein the plurality of the upper cryopanels (Olsen 45) and the plurality of the heat transfer bodies are fixed to the low-temperature cooling stage (See Olsen ‘465 Figure 2: cryopanels are fixed to 80; see also Col 6:60-64 with Col 7: 18-29)
Olsen as modified does not explicitly teach with a heat transfer block extending perpendicular to the cryopump center axis.
Olsen ‘483, directed to a cryopump, teaches with a heat transfer block (Olsen ‘483 Figure: 70; Col 5:51-53: thermal mass) extending perpendicular to the cryopump center axis (Olsen ‘483 Figure: 70). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olsen ‘465 to place the heat transfer block extending perpendicular to the cryopump center axis, as it is known which requires fixing a heating block to the plurality of cryopanels and plurality of heat transfer bodies perpendicular to the cryopump center axis as taught by Olsen ‘483 (Figure: 70) where the heat transfer block extends from the outside to the inside width offset from the center in order to bring the thermal mass in incremental contact with cryopanel after first stage pumping (Olsen ‘483 Col 5:65-68 and Col 6:1-2) without yielding unpredictable results.. 
Response to Arguments
Applicant's arguments filed on June 28, 2022 (“The Remarks”), have been fully considered but they are not persuasive. 
Applicant argues that
 Claim interpretation under 112f does not apply. 
 The cryopanels (of 45 of Olsen) are not axially arranged between the cryocooler intake port (55 of Olsen) and the low-temperature cooling stage (80 of Olsen). (Remarks, p. 11).
 The low-temperature cooling stage is arranged offset from the cryopump center axis. (Remarks, p. 13-14).
In response to Applicant’s arguments
 Applicant fails to specify the reason 112f three prong test does not apply. Fastening member meets three prong test because it is a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
 New interpretation of Olsen necessitated by the amendment addresses this argument see (Figure 2) and 103 rejection above for Claim 1 and Claim 9.
 The low temperature cooling stage being apparently disclosed offset from the cryopump axis, however, this is known in the art and is explicitly taught by Tanaka (See Claim 12 rejection above).
Therefore, Applicant’s arguments are moot in view of the present rejections and applicant is directed to the details above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                   
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
        2 Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)